DETAILED ACTION
This final Office action is responsive to amendments filed July 25th, 2022. Claims 1, 4-5, 9, 12, 15, and 18-20 have been amended. Claims 2-3, 10, and 16 have been cancelled. Claims 1, 4-9, 11-15, and 17-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for benefit of US Provisional Patent Application No. 62/840,057 filed on April 29, 2019, entitled "Generating Geospatial Commodity Flow Datasets with Increased Spatial Resolution From Coarsely-Resolved Economic Datasets" and also claims the benefit of US Provisional Patent Application No. 62/840,084 filed on April 29, 2019, entitled "Generation of Geospatial Images Representing Disrupted Commodity Flows Between Regions for User-Defined Scenarios Specified via a Graphical User Interface."

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/25/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments have been fully considered, and overcome the previously pending claim objections.
Applicant’s amendments have been fully considered, and overcome the previously pending 35 USC 112(b) rejections.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by inferring local resource flows and presenting the flow analysis data in an easy-to-understand manner that immediately allows the user to assess the resiliency of a locality and critical supply routes (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore, making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below.

Response to Arguments
Applicant’s arguments, see page 18, filed 7/25/22, with respect to claims 1, 9, 15, 19, and 20 have been fully considered and are persuasive.  The objections of 1/26/22 has been withdrawn. 
Applicant’s arguments, see page 18, filed 7/25/22, with respect to claims 5, 12, and 18 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of 1/26/22 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 USC 101 filed 7/25/22 have been fully considered but they are not persuasive. 
On pages 18-24 of the provided remarks, Applicant argues that the amended claims present statutory subject matter. Beginning on page 18 of the provided remarks, Applicant argues that the amended claims are not directed to Methods of Organizing Human Activity. Specifically, Applicant argues on page 19, “as amended, and with the further modifications discussed below, the independent claims do not recite commercial interactions and business relations. Indeed, the claims do not recite any steps that are directed to managing, or even altering, any human behavior.” In contrast, Applicant argues that the claims “generally recite systems and methods for inferring resource flows, via expected transportation routes, into a relatively small target region.” Examiner asserts that the “inferring resource flows” performed by the claim is commercial interactions in the form of business relations. As described by the claims, each resource flow record indicates “resources transferred between aggregate consumers and producers”. This description of resource flows is analogous to commercial interactions. Therefore, the claims are directed to Methods of Organizing Human Activity. 
Continuing on pages 19-20 of the provided remarks, Applicant argues that the inference is “drawn on the basis of” various factors such as “global resource records”, “localized resource records”, “transportation network images”, and “resource transportation records.” Examiner asserts that the data used to draw the inference regarding resource flow does not change the claims reciting commercial interactions in the form of business relations. Applicant’s argument is not persuasive.
On page 20 of the provided remarks, Applicant argues that “the independent claims transform geospatial image data and transmit the transformed data to a user, wherein the transformed geospatial image pixel color values of pixels at coordinates of “each path along the one or more expected routes” is changed relative to the initial geospatial image.” Examiner asserts that the transformation of geospatial image data is recited in the independent claims as “transform the calculated resource flows of the target resource to the first region into graphic representations of resource flows of the target resource to the target region”. This limitation is recited at such a high-level of generality the claimed transformation could be performed mentally using a pen and paper. Additionally, the transmission of the transformed data to a user is described in Step 2A Prong 2 and Step 2B analysis as well-understood, routine, and conventional computer activity. Therefore, the claims are directed to Methods of Organizing Human Activity. Applicant’s argument is not persuasive. 
On page 20 of the provided remarks, Applicant argues that “icons are imposed on the paths (or for other claims, the paths are rendered with varying widths), the width of which reflects the quantity of resources in the flow.” Examiner asserts that this claim functionality simply further describes the presentation of information to the user. This functionality as argued above is described in Step 2A Prong 2 and Step 2B analysis as well-understood, routine, and conventional computer activity. Therefore, the claims are directed to Methods of Organizing Human Activity. Applicant’s argument is not persuasive.
Continuing on page 21 of the provided remarks, Applicant argues that “the systems and methods of the claims, then, enable a user to immediately gauge the susceptibility of an area to disruptions along one or more expected routes for resources.” Examiner respectfully disagrees and asserts that this presentation of data to a user as argued above and described in Step 2A Prong 2 and Step 2B analysis as well-understood, routine, and conventional computer activity. Therefore, the claims are directed to Methods of Organizing Human Activity. Applicant’s argument is not persuasive. 
Beginning on page 22 of the provided remarks, Applicant argues that the amended claims are not directed to mental processes. Specifically, Applicant argues “the various modification of geospatial image data steps of the independent claims cannot be practically performed in a human mind. These steps generally require modification of a computer data structure (geospatial image data) to enable display of visual representations of the volume of resource flow along expected routes.” Examiner respectfully disagrees and asserts that the “modification and transformation” present in the claims is recited at such a high-level of generality that the functions could be performed using a pen and paper or as functions of the human mind. Therefore, the claims are directed to Mental Process. Applicant’s argument is not persuasive.
Applicant continues on page 22 of the provided remarks to compare the modification and transformation of geospatial image data for display of the current claims to DDR Holdings, LLC v. Hotels.com et al., 113 USPQ2d 1097 (Fed. Cir. 2014). Examiner asserts that the generation of a composite webpage is not analogous to the claimed invention. The present claims simply recite “transform the calculated resource flows of the target resource to the first region into graphic representations of resource flows of the target resource to the target region” and “modify the width of each path along the expected routes to reflect relative quantities of resources flowing along that path”. The transformation of graphic representations of and the modification of those representations are not analogous to the composite webpage of DDR Holdings, LLC v. Hotels.com et al., 113 USPQ2d 1097 (Fed. Cir. 2014). Per MPEP 2106.05(d)(II) ‘Elements that the courts have recognized as well-understood, routine, and conventional activity in particular fields’ “see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))” Examiner asserts that unlike DDR Holdings, LLC v. Hotels.com et al., 113 USPQ2d 1097 (Fed. Cir. 2014) the present claims do not disclose how interactions with the internet are manipulated to yield a desired result. The present claims do not manipulate interactions with the internet but simply “resource flow records”. Therefore, the claims are directed to Mental Process. Applicant’s argument is not persuasive.
Continuing on page 23 of the provided remarks, Applicant argues that the present claims solve the technical problem of presentation of resource flow data on a computer “by using high level resource flow data (e.g., state level data), local consumption/production data, and transportation network data to infer and present information about resources flows at a higher-level spatial granularity (e.g., at the county or city level.)” Examiner respectfully disagrees and argues that the cited Specification recites, “The spatial resolution of such visualizations is typically limited to the spatial resolution of the underlying dataset. Models and predictions made using such data are also typically constrained to the same degree of spatial granularity as the data or even lower.” It is unclear how the present claims use of “resource flow records” differ from the conventional methods provision of visualizations of the underlying dataset. The degree of spatial granularity used by conventional methods is relative to the method utilized. Additionally, per MPEP 2106.05(a) ‘Improvements to the Functioning of a Computer of To Any Other Technology or Technical Field’, “Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48 is an example that the courts have indicated may not be sufficient to show an improvement to technology. Similar to the above method, the present claims gather and analyze information using conventional techniques and display the result. Therefore, the present claims do not present an improvement to any other technology or technical field. Applicant’s arguments are not persuasive.
Continuing on page 23, Applicant argues that the claimed invention “is clearly integrates into a practical application, specifically, inferring local resource flows, and presenting the flow analysis data in an easy-to-understand manner that immediately allows a user to assess the resiliency of a locality and critical supply routes.” Examiner respectfully disagrees and asserts and stated above “inferring resource flows” performed by the claim is commercial interactions in the form of business relations. As described by the claims, each resource flow record indicates “resources transferred between aggregate consumers and producers”. This description of resource flows is analogous to commercial interactions. Additionally, the presentation of flow analysis data steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. The claims inferring of resource flows and presenting the flow analysis represents no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019). Applicant’s arguments are not persuasive.
Finally, Applicant argues that the present claims are analogous to Example 37 and integrate the judicial exception into a practical application. Examiner respectfully disagrees and asserts that the present claims are not analogous to “rearranging GUI icons on a computer device position to most frequently used icons.” As stated above, “inferring resource flows” performed by the claim is commercial interactions in the form of business relations. As described by the claims, each resource flow record indicates “resources transferred between aggregate consumers and producers”. This description of resource flows is analogous to commercial interactions. Additionally, the presentation of flow analysis data steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Therefore, the 35 USC 101 rejection is maintained. Applicant’s arguments are not persuasive.
Applicant's arguments regarding claim rejections under 35 USC 103 filed 7/25/22 have been fully considered but they are not persuasive. 
On pages 24-27 of the provided remarks, Applicant argues that the amended claims overcome the cited prior art. Beginning on page 25 of the provided remarks, Applicant argues that cited secondary reference Franco fails to disclose “global resource flow records”. Specifically, Applicant argues “this portion of Franco does not disclose or suggest global resource flow records “each resource flow record indicating an origin, destination, quantity, and classification of resources transferred between aggregate consumers and producers in the origin and destination regions belonging to a set of geographic regions” as required by the claim as amended.” Examiner respectfully disagrees and asserts that Applicant has focused on the cited Col 37 lines 7-33. Examiner has additionally cited Claims 1 and 6 and related text which disclose the system’s ability to track for each item the estimated transportation time for each item to be transported from a point of origin to the identified temporary storage facility. Therefore, Franco discloses “analysis of source or source region of the products being sold by the retailers, in the aggregate, or otherwise. Additionally, Examiner looks to Col 3 lines 6-15 of Franco for reference to the invention being directed to consumer predictive purchasing in which the system and method “collect and store, in real-time, predictive consumer consumption data. The use of this data in supply chain planning and forecasting can significantly contribute to major cost reductions in product manufacturing and distribution.” Therefore, while Applicant argues that the claimed “consumption data” has no relation to “analysis of source or source region of the products being sold by the retailers, in the aggregate, or otherwise”, Examiner asserts that the study of consumption data is analogous to the “global resource flow records” as shown through the study of product manufacturing and distribution. Additionally, to disclose “global resource flow records” Examiner had previously cited Davidson which specifically recites per Paragraph 0118 the portable acquisition device storing data indicating the weight, number of units, or type of items comprising a driver’s current shipment and Paragraph 0161 for reference to the data segmenting module identifying and storing various vehicle trip segments including vehicles transit time from an origin location to a destination location. Therefore, the cited prior art discloses “global resource flow records”. Applicant’s arguments are not persuasive.
Continuing on page 25, Applicant argues that secondary reference Franco does not disclose “calculate, using the global resource flow records, aggregate resource flows of the target resource to the first region from each of a set of sources for the target resource”. Specifically, Applicant argues that the cited portions of Franco disclose “a description of product currently in possession of a collection of retailers that is available for use to fulfill customer orders. There is no disclosure here of a target resource (i.e., a type of good) flowing to a geographical region from sources.” Examiner respectfully disagrees and asserts that while Applicant has regarded a “target resource” as “a type of good” the present claim language does not provide that level of specificity defining the target resource. Therefore, the associated product data disclosed in Franco is analogous to the “target resource” as claimed. Additionally, Examiner asserts that the present inventory of an associated product as a specific retailer is analogous to the “aggregate resource flow of the target resource”. The “aggregate resource flow” would equate to the sum or total amount of inventory of a product at a retailer. Therefore, Franco discloses the claim as amended. Applicant’s arguments are not persuasive.
On page 26 of the provided remarks, Applicant argues that the Franco does not disclose “determining, using the total flow of the target resource to the target region and the calculated resource flows of the target resource to the first region, a set of flows of the target resource to the target region corresponding to the set of sources for the target resource”. Specifically, Applicant argues that the cited portions of Franco do not disclose “resource flows to a region from a set of sources.” Examiner respectfully disagrees and asserts as stated above that the total inventory of a product is equivalent to the resource flow to a region. As cited previously, Figure 21 of Franco discloses the ability to identify a plurality of retailers wherein each retailer is associated with a product. The identified retailers represent the set of sources for the target resources as claimed. Each retailer being associated with a product and containing an inventory associated with that product is representative of the set of flows of the target resource to the target region. Therefore, Franco discloses the claim as amended. Applicant’s arguments are not persuasive. 
Continuing on page 26, Applicant argues that primary reference Hong does not disclose “extracting resource transportation records from the resource transportation data, each resource transportation record indicating a corresponding transportation modality associated with one of: the target resource or a resource category to which the target resource belongs.” Specifically, Applicant argues “There is no disclosure in this portion of Hong of resources being transported over any transportation network, and in particular, there is not disclosure here of “a corresponding transportation modality associated with one of: the target resource or a [target] resource category”.” Examiner respectfully disagrees and asserts that the resources disclosed in Hong are associated with the mode of transportation. Therefore, the “a corresponding transportation modality associated with one of: the target resource or a [target] resource category” is cited in Hong as Paragraph 0017 class of highway being used to transport different types of vehicles or people. Additionally, per cited Paragraph 0018 the system generates a geospatial graph based on the obtained GIS data in which the graph can be a representation of a geography containing various transportation infrastructures (roadways, walkways, railways, etc.) upon which people and vehicles travel. Therefore, Hong discloses the claim as amended. Applicant’s arguments are not persuasive.
Applicant continues on page 26 to argue that Hong does not disclose amended claim 1 limitation, “inferring, for each flow belonging to the set of flows of the target resource to the target region, one or more expected transportation routes represented in the transportation network images for that flow using the resource transportation records and the transportation network images”. Specifically, Applicant argues “There is not suggestion or teaching in Hong, however, of inferring expected routes for resource flows, as required by the claim element.” Examiner respectfully disagrees and asserts per cited Paragraph 0016 the system’s ability to incrementally warp the generated graph to convert spatial relationships from the selected location to other locations to represent expected travel times between the selected location and other locations. This functionality is further described in Paragraph 0023 in which the system predicts travel conditions for future times using estimations of historical data or extrapolations from current travel conditions. Therefore, this warping of the generated graph of Hong discloses the “one or more expected transportation routes represented in the transportation network images for that flow using the resource transportation records and the transportation network images” as claimed. Therefore, Hong discloses the claim as amended. Applicant’s arguments are not persuasive.
Finally, on page 27 of the provided remarks, Applicant argues the lack of motivation to combine Hong and Franco. Specifically, Applicant argues “Hong has nothing to do with electronic commerce or inventory management, which is Franco’s focus, and Franco has nothing to do with mapping or GIS data.” Examiner respectfully disagrees and asserts that while Applicant argues that Franco’s focus is “electronic commerce or inventory management”, per the Abstract, Franco discloses “A real-time transaction processing Consumer Products Distribution System (PDMS)” which “facilitates the distribution of products to consumers” by integrating “Product Transport Support Service”. These transport services are analogous to the services mapped with Hong in the form of geographic information system data presenting the transportation infrastructure of a region. Therefore, the 35 USC 103 rejection is maintained. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-8
Claims 1 and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (system), and dependent claims 4-8, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward A system comprising: a database server configured to provide remote access to a set of electronic datastores storing: global resource flow records, each resource flow record indicating an origin, destination, quantity, and classification of resources transferred between aggregate consumers and producers in the origin and destination regions belonging to a set of geographic regions, the global resource flow records having a first level of geographic granularity and identifying resources at a first level of category granularity; localized resource records indicating aggregate quantities of resources consumed or produced by the producers or consumers in the aggregate in sub-regions within the set of geographic regions, the localized resource records having a second level of geographic granularity greater than the first level of geographic granularity and a second level of category granularity greater than or equal to the first level of category granularity; and resource transportation data associating quantities of resources with transportation modalities used to transport those resources; and transportation network image data representing transportation networks within the set of geographic regions, the transportation network images having a degree of geographic granularity greater than the first degree of geographic granularity; a communication network coupled to the database server; a user device coupled to the communication network, comprising: a processor; a display device coupled to the processor; and memory coupled to the processor storing instructions that when executed by the processor cause the processor to: provide a user interface via the display device; receive an initial geospatial image within the user interface; receive user inputs directed toward image coordinates of the geospatial image; generate user interaction signals that encode the image coordinates and analysis commands identifying a target resource and requested transformations of the initial geospatial image; transmit the user interaction signals and the analysis commands to a remote server; and display a geospatial data image that fuses the initial geospatial image with geospatially-represented data elements, the geospatial data image representing results of the requested analysis; and a rendering server comprising: processing circuitry, a communications interface coupled to the processing circuitry and the communications network; and memory coupled to the 29Applicant Case No. 2019-040 Attorney Docket No. 133502.00111 processing circuitry, the memory storing rendering instructions that, when executed by the processing circuitry, cause the processing circuitry to: receive the user interaction signals from the user device; determine a geographic extent for the geospatial data image using the user interaction signals; determine a target region within the set of geographic regions by: accessing boundary data describing boundaries within the set of geographic regions; and outputting, as the target region, a sub-region specified at a third level of geographic granularity greater than the first level of geographic granularity and belonging to a first region within the set of geographic regions that includes the image coordinates; calculate, using the global resource flow records, aggregate resource flows of the target resource to the first region from each of set of sources for the target resource; transform the calculated resource flows of the target resource to the first region into graphic representations of resource flows of the target resource to the target region by: determining, using the localized resource records, a total flow of the target resource to the target region from the set of sources for the target resource; determining, using the total flow of the target resource to the target region and the calculated resource flows of the of the target resource to the first region, a set of flows of the target resource to the target region corresponding to the set of sources for the target resource; extracting resource transportation records from the resource transportation data, each resource transportation record indicating a corresponding transportation modality associated with one of: the target resource or a resource category to which the target resource belongs; and inferring, for each flow belonging to the set of flows of the target resource to the target region, one or more expected transportation routes represented in the transportation network images for that flow using the resource transportation records and the transportation network images, and generating, for each flow of the target resource to the target region, a set of coordinates forming one or more paths along the one or more expected routes from a source of that flow to the target region in a coordinate system of the initial geospatial image, each path having a width parameter determined by a magnitude of that flow of the target resource to the target region; assign a sizing parameter to each path that determines a width of that path, wherein the sizing parameter for each path is monotonically related to a quantity of resources flowing along that path, render the geospatial data image by replacing pixel color values of pixels at coordinates of each path along the one or more expected routes in the initial geospatial image with a color value absent from the initial geospatial image and impose icons on the paths, where the width of the icons is determining by the sizing parameter; and transmit the geospatial data image to the user device (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are generating user interaction signals that identify target resources; calculating resource flows of the target resource; and determining a total flow of the target resource to the target region from the set of sources in the target region, which is commercial interactions in the form of business relations. The Applicant’s claimed limitations are determining a total flow of the target resource to the target region from the set of sources in the target region based on user interaction signals, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are rendering geospatial image data based on determined total flow of the target resource to the target region, which could be performed by a human using pen and paper. Per the 2019 PEG, “A Claim That Encompasses A Human Performing The Step(s) Mentally With The Aid Of A Pen And Paper Recites A Mental Process If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.” The Applicant’s claimed limitations are rendering geospatial images based on determined total flow of a target resource to a target region, which is directed towards the abstract idea of Mental Process. Examiner notes the underlined portions above are limitations directed to the abstract ideas. 
In addition, dependent claims 4-8 further narrow the abstract idea and are directed to further determining the flow of the target resource to the target region based on transportation modalities; assigning sizing parameters to the rendered geospatial image; deriving resiliency values of a resiliency metric for the target region; modify the geospatial image based on real-time signal disruptions; update the geospatial data image based on a determined future resiliency value; and identifying significant resource hubs and displaying them on an updated geospatial data image. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial interactions such as business relations as well as mental processes. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “provide remote access to a set of electronic datastores storing: global resource flow records, each resource flow record indicating an origin, destination, quantity, and classification of resources transferred between the origin and destination regions belonging to a set of geographic regions, the global resource flow records having a first level of geographic granularity and identifying resources at a first level of category granularity; localized resource records indicating quantities of resources consumed or produced in sub-regions within the set of geographic regions, the localized resource records having a second level of geographic granularity greater than the first level of geographic granularity and a second level of category granularity greater than or equal to the first level of category granularity; provide a user interface via the display device; receive an initial geospatial image within the user interface; receive user inputs directed toward image coordinates of the geospatial image; transmit the user interaction signals and the analysis commands to a remote server; and display a geospatial data image that fuses the initial geospatial image with geospatially-represented data elements, the geospatial data image representing results of the requested analysis; receive the user interaction signals from the user device; accessing boundary data describing boundaries within the set of geographic regions; and outputting, as the target region, a sub-region specified at a third level of geographic granularity greater than the first level of geographic granularity and belonging to a first region within the set of geographic regions that includes the image coordinates; extracting resource transportation records from the resource transportation data, each resource transportation record indicating a corresponding transportation modality associated with one of: the target resource or a resource category to which the target resource belongs; transmit the geospatial data image to the user device” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A system comprising: a database server; a set of electronic datastores; a communication network coupled to the database server; a user device coupled to the communication network, comprising: a processor; a display device coupled to the processor; and memory coupled to the processor storing instructions; a user interface via the display device; a remote server; a rendering server comprising: processing circuitry, a communications interface coupled to the processing circuitry and the communications network; and memory coupled to the 29Applicant Case No. 2019-040 Attorney Docket No. 133502.00111 processing circuitry, the memory storing rendering instructions” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 4-8 further narrow the abstract idea and dependent claims 5, 6, and 7 additionally recite  “output an updated value of the resiliency metric for the target resource and the target region; transmit the modified geospatial data image; transmit, to the user device, a second updated geospatial data image including an alert; receive a user interface signal indicating a request to identify significant resource hubs within a selected geographic region; display an updated geospatial data image to the user that visually indicates that the candidate hub region is a significant resource hub” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “rendering instructions when executed by the processing circuitry” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A system comprising: a database server; a set of electronic datastores; a communication network coupled to the database server; a user device coupled to the communication network, comprising: a processor; a display device coupled to the processor; and memory coupled to the processor storing instructions; a user interface via the display device; a remote server; a rendering server comprising: processing circuitry, a communications interface coupled to the processing circuitry and the communications network; and memory coupled to the 29Applicant Case No. 2019-040 Attorney Docket No. 133502.00111 processing circuitry, the memory storing rendering instructions” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, system claims 1 and 4-8 recite “A system comprising: a database server; a set of electronic datastores; a communication network coupled to the database server; a user device coupled to the communication network, comprising: a processor; a display device coupled to the processor; and memory coupled to the processor storing instructions; a user interface via the display device; a remote server; a rendering server comprising: processing circuitry, a communications interface coupled to the processing circuitry and the communications network; and memory coupled to the 29Applicant Case No. 2019-040 Attorney Docket No. 133502.00111 processing circuitry, the memory storing rendering instructions”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0038 and 0041 and Figures 1A-1B. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “provide remote access to a set of electronic datastores storing: global resource flow records, each resource flow record indicating an origin, destination, quantity, and classification of resources transferred between the origin and destination regions belonging to a set of geographic regions, the global resource flow records having a first level of geographic granularity and identifying resources at a first level of category granularity; localized resource records indicating quantities of resources consumed or produced in sub-regions within the set of geographic regions, the localized resource records having a second level of geographic granularity greater than the first level of geographic granularity and a second level of category granularity greater than or equal to the first level of category granularity; provide a user interface via the display device; receive an initial geospatial image within the user interface; receive user inputs directed toward image coordinates of the geospatial image; transmit the user interaction signals and the analysis commands to a remote server; and display a geospatial data image that fuses the initial geospatial image with geospatially-represented data elements, the geospatial data image representing results of the requested analysis; receive the user interaction signals from the user device; accessing boundary data describing boundaries within the set of geographic regions; and outputting, as the target region, a sub-region specified at a third level of geographic granularity greater than the first level of geographic granularity and belonging to a first region within the set of geographic regions that includes the image coordinates; extracting resource transportation records from the resource transportation data, each resource transportation record indicating a corresponding transportation modality associated with one of: the target resource or a resource category to which the target resource belongs; transmit the geospatial data image to the user device” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art.  The limitations listed above, specifically, “display a geospatial data image that fuses the initial geospatial image with geospatially-represented data elements, the geospatial data image representing results of the requested analysis; determine a target region within the set of geographic regions by: accessing boundary data describing boundaries within the set of geographic regions; and outputting, as the target region, a sub-region specified at a third level of geographic granularity greater than the first level of geographic granularity and belonging to a first region within the set of geographic regions that includes the image coordinates; generating, for each flow of the target resource to the target region, a set of coordinates forming one or more paths from a source of that flow to the target region in a coordinate system of the initial geospatial image, each path having a width parameter determined by a magnitude of that flow of the target resource to the target region; render the geospatial data image by replacing pixel color values of pixels at coordinates of each path in the initial geospatial image with a color value absent from the initial geospatial image”, at a high level describe the generation of a map and the ability to highlight different routes within the map different colors. As also described above, the ability to display data, and by way of the present claims, display data in various colors, is analogous to receiving data and displaying/presenting data (See MPEP 2106.05) which has been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 4-8 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 5, 6, and 7 additionally recite “receive a signal indicating disruption of an affected transportation route; output an updated value of the resiliency metric for the target resource and the target region; transmit the modified geospatial data image; transmit, to the user device, a second updated geospatial data image including an alert; receive a user interface signal indicating a request to identify significant resource hubs within a selected geographic region; display an updated geospatial data image to the user that visually indicates that the candidate hub region is a significant resource hub” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “rendering instructions executed by processing circuitry” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 9, 11-15, and 17-20
Claims 9, 11-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 9 (system), 15 (method), and dependent claims 11-14 and 17-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 9 is directed to a system (i.e. machine) and claim 15 is directed to a method (i.e. process).
Step 2A Prong 1: The independent claims are directed toward A system comprising processing circuitry and memory coupled to the processing circuitry, the memory storing instructions that when executed by the processing circuitry cause the processing circuitry to: provide a user interface to a user device, the user interface configured to display geospatial images and capture interactions of a user with the geospatial images; retrieve, from an electronic datastore: global resource flow records, each resource flow record indicating an origin, destination, quantity, and classification of resources transferred between the origin and destination regions belonging to a set of geographic regions, the global resource flow records having a first level of geographic granularity and identifying resources at a first level of category granularity; and localized resource records indicating quantities of resources consumed or produced in sub-regions within first set of geographic regions, the localized resource records having a second level of geographic granularity greater than the first level of geographic granularity and a second level of category granularity greater than or equal to the first level of category granularity; transmit an initial geospatial image to the user device via the user interface representing the first set of geographic regions; receive, from the user device via the user interface, user interaction signals encoding image coordinates and analysis commands identifying a target resource and requested transformations of the initial geospatial image; determine a geographic extent for a geospatial data image using the user interaction signals; determine a target region within the set of geographic regions by: accessing boundary data describing boundaries within the set of geographic regions; and outputting, as the target region, a sub-region specified at a third level of geographic granularity greater than the first level of geographic granularity and belonging to a first region within the set of geographic regions that includes the image coordinates; calculate, using the global resource flow records, resource flows of the target resource to the first region from each of set of sources for the target resource; transform the calculated resource flows of the target resource to the first region into graphic representations of resource flows of the target resource to the target region by:  34Applicant Case No. 2019-040 Attorney Docket No. 133502.00111 determining, using the localized resource records, a total flow of the target resource to the target region from the set of sources for the target resource; determining, using the total flow of the target resource to the target region and the calculated resource flows of the target resource to the first region, a set of flows of the target resource to the target region corresponding to the set of sources for the target resource; retrieving, from the electronic datastore, resource transportation data associating quantities of resources with transportation modalities used to transport those resources; and transportation network image data representing transportation networks within the set of geographic regions, the transportation network images having a level of geographic granularity greater than the first level of geographic granularity; extracting resource transportation records from the resource transportation data, each resource transportation record indicating a corresponding transportation modality associated with one of: the target resource or a resource category to which the target resource belongs; and inferring, for each flow belonging to the set of flows of the target resource to the target region, one or more expected transportation routes represented in the transportation network images for that flow using the resource transportation records and the transportation network images; and generating, for each flow of the target resource to the target region, a set of coordinates forming one or more paths along the expected routes from a source of that flow to the target region in a coordinate system of the initial geospatial image, each path having a width parameter determined by a magnitude of that flow of the target resource to the target region; render the geospatial data image by replacing pixel color values of pixels at coordinates of each path along the expected routes in the initial geospatial data image with a color value absent from the initial geospatial image and modify the width of each path along the expected routes to reflect relative quantities of resources flowing along that path; and transmit the geospatial data image to the user device (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are generating user interaction signals that identify target resources; calculating resource flows of the target resource; and determining a total flow of the target resource to the target region from the set of sources in the target region, which is commercial interactions in the form of business relations. The Applicant’s claimed limitations are determining a total flow of the target resource to the target region from the set of sources in the target region based on user interaction signals, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are rendering geospatial image data based on determined total flow of the target resource to the target region, which could be performed as an action of the human mind in the form of observation, judgement, and evaluation. The Applicant’s claimed limitations are rendering geospatial images based on determined total flow of a target resource to a target region, which is directed towards the abstract idea of Mental Process.
In addition, dependent claims 11-14 and 17-20 further narrow the abstract idea and are directed to further determining the flow of the target resource to the target region based on transportation modalities; assigning sizing parameters to the rendered geospatial image; deriving resiliency values of a resiliency metric for the target region; modify the geospatial image based on real-time signal disruptions; update the geospatial data image based on a determined future resiliency value; and identifying significant resource hubs and displaying them on an updated geospatial data image. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial interactions such as business relations as well as mental processes. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “display geospatial images and capture interactions of a user with the geospatial images; retrieve, from an electronic datastore: global resource flow records, each resource flow record indicating an origin, destination, quantity, and classification of resources transferred between the origin and destination regions belonging to a set of geographic regions, the global resource flow records having a first level of geographic granularity and identifying resources at a first level of category granularity; and localized resource records indicating quantities of resources consumed or produced in sub-regions within first set of geographic regions, the localized resource records having a second level of geographic granularity greater than the first level of geographic granularity and a second level of category granularity greater than or equal to the first level of category granularity; transmit an initial geospatial image; receive, from the user device via the user interface, user interaction signals encoding image coordinates and analysis commands identifying a target resource and requested transformations of the initial geospatial image; accessing boundary data describing boundaries within the set of geographic regions; outputting, as the target region, a sub-region specified at a third level of geographic granularity greater than the first level of geographic granularity and belonging to a first region within the set of geographic regions that includes the image coordinates; retrieving, from the electronic datastore, resource transportation data associating quantities of resources with transportation modalities used to transport those resources; and transportation network image data representing transportation networks within the set of geographic regions, the transportation network images having a level of geographic granularity greater than the first level of geographic granularity; extracting resource transportation records from the resource transportation data, each resource transportation record indicating a corresponding transportation modality associated with one of: the target resource or a resource category to which the target resource belongs; transmit the geospatial data image to the user device” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A system comprising processing circuitry and memory coupled to the processing circuitry, the memory storing instructions; a user interface to a user device; an electronic datastore” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 11-14 and 17-20 further narrow the abstract idea and dependent claims 12, 13, 18 and 19 additionally recite “receive a signal indicating disruption of an affected transportation route; output an updated value of the resiliency metric for the target resource and the target region; transmit the modified geospatial data image; transmit, to the user device, a second updated geospatial data image including an alert; receive a user interface signal indicating a request to identify significant resource hubs within a selected geographic region; display an updated geospatial data image to the user that visually indicates that the candidate hub region is a significant resource hub” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “processing circuitry” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A system comprising processing circuitry and memory coupled to the processing circuitry, the memory storing instructions; a user interface to a user device; an electronic datastore” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 15 & 17-20; and System claims 9 & 11-14 recite  “A system comprising processing circuitry and memory coupled to the processing circuitry, the memory storing instructions; a user interface to a user device; an electronic datastore”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0038 and 0041 and Figures 1A-1B. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “display geospatial images and capture interactions of a user with the geospatial images; retrieve, from an electronic datastore: global resource flow records, each resource flow record indicating an origin, destination, quantity, and classification of resources transferred between the origin and destination regions belonging to a set of geographic regions, the global resource flow records having a first level of geographic granularity and identifying resources at a first level of category granularity; and localized resource records indicating quantities of resources consumed or produced in sub-regions within first set of geographic regions, the localized resource records having a second level of geographic granularity greater than the first level of geographic granularity and a second level of category granularity greater than or equal to the first level of category granularity; transmit an initial geospatial image; receive, from the user device via the user interface, user interaction signals encoding image coordinates and analysis commands identifying a target resource and requested transformations of the initial geospatial image; accessing boundary data describing boundaries within the set of geographic regions; outputting, as the target region, a sub-region specified at a third level of geographic granularity greater than the first level of geographic granularity and belonging to a first region within the set of geographic regions that includes the image coordinates; retrieving, from the electronic datastore, resource transportation data associating quantities of resources with transportation modalities used to transport those resources; and transportation network image data representing transportation networks within the set of geographic regions, the transportation network images having a level of geographic granularity greater than the first level of geographic granularity; extracting resource transportation records from the resource transportation data, each resource transportation record indicating a corresponding transportation modality associated with one of: the target resource or a resource category to which the target resource belongs; transmit the geospatial data image to the user device” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. The limitations listed above, specifically, “display a geospatial data image that fuses the initial geospatial image with geospatially-represented data elements, the geospatial data image representing results of the requested analysis; determine a target region within the set of geographic regions by: accessing boundary data describing boundaries within the set of geographic regions; and outputting, as the target region, a sub-region specified at a third level of geographic granularity greater than the first level of geographic granularity and belonging to a first region within the set of geographic regions that includes the image coordinates; generating, for each flow of the target resource to the target region, a set of coordinates forming one or more paths from a source of that flow to the target region in a coordinate system of the initial geospatial image, each path having a width parameter determined by a magnitude of that flow of the target resource to the target region; render the geospatial data image by replacing pixel color values of pixels at coordinates of each path in the initial geospatial image with a color value absent from the initial geospatial image”, at a high level describe the generation of a map and the ability to highlight different routes within the map different colors. As also described above, the ability to display data, and by way of the present claims, display data in various colors, is analogous to receiving data and displaying/presenting data (See MPEP 2106.05) which has been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 11-14 and 17-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 12, 13, 18, and 19 additionally recite “receive a signal indicating disruption of an affected transportation route; output an updated value of the resiliency metric for the target resource and the target region; transmit the modified geospatial data image; transmit, to the user device, a second updated geospatial data image including an alert; receive a user interface signal indicating a request to identify significant resource hubs within a selected geographic region; display an updated geospatial data image to the user that visually indicates that the candidate hub region is a significant resource hub” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “processing circuitry” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (U.S 2016/0358021 A1) in view of Franco (U.S 7,257,552 B2) in view of Davidson (U.S 2012/0253892 A1) in view of ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’.
Claim 1
Regarding Claim 1, Hong discloses the following:
A system comprising [see at least Paragraph 0013 for reference to a system for generating perceptually-intuitive distance cartograms; Figure 2 and related text regarding an overview of the environment] 
a database server configured to provide remote access to a set of electronic datastores storing: global flow records, the global flow records having a first level of geographic granularity and identifying resources at a first level of category granularity [see at least Paragraph 0020 for reference to different geospatial graphs showing greater or fewer transportation infrastructure, for example, a geospatial graph of a roadway network viewed at a first level of Zoom may only include highways, while the geospatial graph viewed at a second level of Zoom may include local roads; Paragraph 0034 for reference to server connecting to a database that warehouse (e.g., store) information such as GIS data, geospatial graphs, and thematic data characterizing travel conditions]
localized records indicating aggregate quantities in sub-regions within the set of geographic regions, the localized records having a second level of geographic granularity greater than the first level of geographic granularity and a second level of category granularity greater than or equal to the first level of category granularity [see at least Paragraph 0020 for reference to different geospatial graphs showing greater or fewer transportation infrastructure, for example, a geospatial graph of a roadway network viewed at a first level of Zoom may only include highways, while the geospatial graph viewed at a second level of Zoom may include local roads] 
resource transportation data associating quantities of resources with transportation modalities used to transport those resources and transportation network image data representing transportation networks within the set of geographic regions, the transportation network images having a degree of geographic granularity greater than the first degree of geographic granularity [see at least Paragraph 0017 for reference to GIS data can describe, for example, roadways, walkways, railways, etc. as well as categorize each element of transportation infrastructure; Paragraph 0034 for reference to server connecting to a database that warehouse (e.g., store) information such as GIS data, geospatial graphs, and thematic data characterizing travel conditions; Figure 6B and related text regarding the map displaying transportation infrastructure]
a communication network coupled to the database server [see at least Paragraph 0036 for reference to the network being a be a local area network (LAN) or a wide area network (WAN), but can also be other wired or wireless networks representing a connection between servers; Figure 2 and related text regarding item 230 ‘network’ showing connection between item 210 and 220 ‘servers’]
a user device coupled to the communication network, comprising: a processor; a display device coupled to the processor and memory coupled to the processor storing instructions that when executed by the processor cause the processor to [see at least Paragraph 0028 for reference to the device including one or more input devices that provide input to the CPU (processor); Paragraph 0031 for reference to the CPU having access to a memory; Paragraph 0033 for reference to environment including one or more client computing devices in which client computing devices can operate in a networked environment using logical connections through network to one or more remote computers; Figure 2 and related text regarding item 205A-D ‘client device’]
provide a user interface via the display device [see at least Paragraph 0039 for reference to the user input and data being received by the interface; Figure 3 and related text regarding item 342 ‘interface’]
receive an initial geospatial image within the user interface [see at least Paragraph 0059 for reference to the process building the initial geospatial graph; Paragraph 0061 for reference to the generated geospatial graph being stored and retrieved at a later time for display as a conventional map to a user] 
receive user inputs directed toward image coordinates of the geospatial image [see at least Paragraph 0039 for reference to user input and data being received by the interface, for example, data from external systems such as current or past travel conditions, data for various graphs such as of road or other transportation infrastructure (e.g., GIS data), and indications of user input indicating interactions with a user interface (UI) such as graph point indications, zoom levels, focus areas, search terms, or time selections can be received by the interface; Paragraph 0047 for reference to the process receiving a selection of a starting location within a geospatial graph from a user]
generate user interaction signals that encode the image coordinates and analysis commands identifying a target resource and requested transformations of the initial geospatial image [see at least Paragraph 0048 for reference to the process receiving travel conditions; Paragraph 0049 for reference to the process selecting a node from the geospatial graphs based on the starting location from the user and the calculating a target position for the selected node based on the travel time between the selected node and the selected starting location] 
transmit the user interaction signals and the analysis commands to a remote server [see at least Paragraph 0023 for reference to infrastructure usage data being gathered from a remote server that monitors current travel conditions; Paragraph 0033 for reference to Client computing devices operating in a networked environment using logical connections through network to one or more remote computers]
display a geospatial data image that fuses the initial geospatial image with geospatially-represented data elements, the geospatial data image representing results of the requested analysis [see at least Paragraph 0055 for reference to Figure 6A which displays a conventional map which displays points on a map including the starting location selected by a user and various points of interest in the region; Paragraph 0055 for reference to Figure 6B which displays intermediate representation of the region as points on the map begin to shift according to their travel time from the starting location; Paragraph 0055 for reference to Figure 6C showing the final distance cartogram] 
a rendering server comprising: processing circuitry, a communications interface coupled to the processing circuitry and the communications network; and memory coupled to the processing circuitry, the memory storing rendering instructions that, when executed by the processing circuitry, cause the processing circuitry to [see at least Paragraph 0034 for reference to Server computing devices can comprise computing systems, such as device; Paragraph 0035 for reference to Client computing devices and server computing devices can each act as a server or client to other server/client devices also Server can connect to a database or Servers can each connect to a corresponding database; Figure 2 and related text regarding item 220A-C ‘servers’] 
receive the user interaction signals from the user device [see at least Paragraph 0034 for reference to server can be an edge server which receives client requests and coordinates fulfillment of those requests through other servers, such as servers]
determine a geographic extent for the geospatial data image using the user interaction signals [see at least Paragraph 0048 for reference to the process receiving travel conditions; Paragraph 0049 for reference to the process selecting a node from the geospatial graphs based on the starting location from the user and the calculating a target position for the selected node based on the travel time between the selected node and the selected starting location]
determine a target region within the set of geographic regions by [see at least Paragraph 0049 for reference to the process calculating a target position for the node based on travel time, between the selected node and the selected starting location along the transportation infrastructure; Figure 5 and related text regarding item 510 ‘calculate target position of node’] 
accessing boundary data describing boundaries within the set of geographic regions [see at least Paragraph 0026 for reference to the system detecting topographical violations, for example, detected changes in the edge-intersections among the neighboring edges in the graph; Paragraph 0048 for reference to the process determining whether there was a change in edge intersections in the graph by taking the determinant between two edges and evaluating whether the determinant changed from a previous iteration; Examiner notes ‘edge-intersections’ as ‘boundaries’] 
outputting, as the target region, a sub-region specified at a third level of geographic granularity greater than the first level of geographic granularity and belonging to a first region within the set of geographic regions that includes the image coordinates [see at least Paragraph 0055 for reference to Figure 6A which displays a conventional map which displays points on a map including the starting location selected by a user and various points of interest in the region; Paragraph 0055 for reference to Figure 6B which displays intermediate representation of the region as points on the map begin to shift according to their travel time from the starting location; Paragraph 0055 for reference to Figure 6C showing the final distance cartogram; Examiner notes Figure 6C as the third level of granularity]
extracting resource transportation records from the resource transportation data, each resource transportation record indicating a corresponding transportation modality associated with one of: the target resource or a resource category to which the target resource belongs [see at least Paragraph 0017 for reference to the System assigns each road to a particular class based on the roads type, for example, roads can be assigned to a highway class (hereinafter "H class'), which includes motorway and trunk roads, a road class (hereinafter “R class'), which includes arterial roads such as primary, secondary, and tertiary roads, and a link class (hereinafter “L class'), which link the roads in the H and R classes; Paragraph 0018 for reference to the system generating a geospatial graph based on the obtained GIS data in which the graph can be a representation of a geography containing various transportation infrastructures (roadways, walkways, railways, etc.) upon which people and vehicles travel]
inferring, for each flow belonging to the set of flows of the target resource to the target region, one or more expected transportation routes represented in the transportation network images for that flow using the resource transportation records and the transportation network images [see at least Paragraph 0015 for reference to the system generating cartograms based on expected travel conditions based on historical models; Paragraph 0016 for reference to the system incrementally warping the generated graph to convert spatial relationships from the selected location to other locations to represent expected travel times between the selected location and other locations]
generating, for each flow of the target resource to the target region, a set of coordinates forming one or more paths from a source of that flow to the target region in a coordinate system of the initial geospatial image [see at least Paragraph 0049 for reference to the system determining which path between two points is quickest and calculating the travel time for that path in which the target position for the node is set to the calculated travel time and the node’s target position being expressed as an absolute map coordinate, as a relative map coordinate, etc.] 
render the geospatial data image [see at least Paragraph 0059 for reference to the process building the initial geospatial graph; Paragraph 0061 for reference to the generated geospatial graph being stored and retrieved at a later time for display as a conventional map to a user]
transmit the geospatial data image to the user device [see at least Paragraph 0055 for reference to Figure 6C showing the final distance cartogram; Paragraph 0059 for reference to the process building the initial geospatial graph; Paragraph 0061 for reference to the generated geospatial graph being stored and retrieved at a later time for display as a conventional map to a user]
While Hong discloses the limitations above, it does not disclose global resource flow records, each resource flow record indicating an origin, destination, quantity, and classification of resources transferred between aggregate consumers and producers in the origin and destination regions belonging to a set of geographic regions; localized resource records indicating aggregate quantities of resources consumed or produced by the producers or consumers in the aggregate in sub-regions within the set of geographic regions; calculate, using the global resource flow records, aggregate resource flows of the target resource to the first region from each of set of sources for the target resource; transform the calculated resource flows of the target resource to the first region into graphic representations of resource flows of the target resource to the target region by: determining, using the localized resource records, a total flow of the target resource to the target region from the set of sources for the target resource; determining, using the total flow of the target resource to the target region and the calculated resource flows of the of the target resource to the first region, a set of flows of the target resource to the target region corresponding to the set of sources for the target resource; each path having a width parameter determined by a magnitude of that flow of the target resource to the target region; assign a sizing parameter to each path that determines a width of that path, wherein the sizing parameter for each path is monotonically related to a quantity of resources flowing along that path, render the geospatial data image by replacing pixel color values of pixels at coordinates of each path along the one or more expected routes in the initial geospatial image with a color value absent from the initial geospatial image and impose icons on the paths, where the width of the icons is determined by the sizing parameter.
However, Franco discloses the following:
global resource flow records, each resource flow record indicating an origin, destination, quantity, and classification of resources transferred between aggregate consumers and producers in the origin and destination regions belonging to a set of geographic regions [see at least Col 37 lines 7-33 for reference to the Statistical Analysis Module providing service to Inventory Providers, Retailers, etc. in the form of statistical analysis such as consumption of a product or product category, geographic region, and time interval as well as global consumption by geographic region; Claims 1 and 6 and related text regarding the system’s ability to track for each item the estimated transportation time for each item to be transported from a point of origin to the identified temporary storage facility; Figure 14 and related text regarding item 1402 ‘Global consumption by geographic region and time interval’]
localized resource records indicating quantities of resources consumed or produced by the producers or consumers in the aggregate in sub-regions within the set of geographic regions [see at least Col 37 lines 7-33 for reference to the Statistical Analysis Module providing service to Inventory Providers, Retailers, etc. in the form of statistical analysis such as consumption of a product or product category, geographic region, and time interval as well as store statistics of sales by product; Figure 14 and related text regarding item 1405 ‘Statistics available to each store in a region showing, by product, that store’s sales as a percentage of total sales for the region’] 
calculate, using the global resource flow records, aggregate resource flows of the target resource to the first region from each of set of sources for the target resource [see at least Col 45 lines 45-53 for reference to the system collecting inventory data from each of the Retailers regarding the associated product which identifies the inventory item and quantity; Figure 21 item 2102 ‘For each of the Retailers, Collect Inventory Data for the Associated Product’] 
transform the calculated resource flows of the target resource to the first region into graphic representations of resource flows of the target resource to the target region by determining, using the localized resource records, a total flow of the target resource to the target region from the set of sources for the target resource [see at least Col 11 lines 55-59 for reference to the collected inventory data being used to compute the total of the inventory data supplied by each of the participating Inventory Providers; Figure 21 item 2104 ‘Compute the Virtual Inventory Data, wherein the Virtual Inventory Data identifies the Total of the Inventory Data Collected from the Retailers’]
determining, using the total flow of the target resource to the target region and the calculated resource flows of the of the target resource to the first region, a set of flows of the target resource to the target region corresponding to the set of sources for the target resource [see at least Col 45 lines 36-40 for reference to the system identifying Retailers interested in participating in the system and securing subscription contracts from the participating Retailers; Figure 21 item 2101 ‘Identify a Plurality of Retailers Wherein Each Retailer is Associated with a Product’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Hong to include the resource flow capabilities of Franco. Doing so would provide an internet-based business model that supports the efficient distribution of products to a consumer, as stated by Franco (Col 2 lines 40-43).

While the combination of Hong and Franco disclose the limitations above, they do not disclose each path having a width parameter determined by a magnitude of that flow of the target resource to the target region; assign a sizing parameter to each path that determines a width of that path, wherein the sizing parameter for each path is monotonically related to a quantity of resources flowing along that path, render the geospatial data image by replacing pixel color values of pixels at coordinates of each path along the one or more expected routes in the initial geospatial image with a color value absent from the initial geospatial image and impose icons on the paths, where the width of the icons is determined by the sizing parameter.
However, Davidson discloses the following:
global resource flow records, each resource flow record indicating an origin, destination, quantity, and classification of resources transferred between the origin and destination regions belonging to a set of geographic regions [see at least Paragraph 0118 for reference to the portable acquisition device storing data indicating the weight, number of units, or type of items comprising a driver’s current shipment; Paragraph 0161 for reference to the data segmenting module identifying and storing various vehicle trip segments including vehicles transit time from an origin location to a destination location] 
generating, a set of coordinates forming one or more paths from a source to the region in a coordinate system of the initial geospatial image [see at least Paragraph 0153 for reference to the central server reviewing loaded operational data and identifying location data (e.g., captured GPS coordinates) and time data (e.g., captured times) associated with each data record in the loaded operational data; Paragraph 0153 for reference to the central server generating a graphical representation of the vehicle’s travel path on the map display; Figure 8 and related text regarding item 810 ‘map display’; Figure 13 and related text regarding the display of vehicle travel paths] 
render the geospatial data image by replacing pixel color values of pixels at coordinates of each path along the one or more expected routes in the initial geospatial image with a color value absent from the initial geospatial image [see at least Paragraph 0153 for reference to the travel paths generated by the central server comprising colored lines having a thickness of lines greater than that of the roads in the base map; Paragraph 0271 for reference to the employee trace module graphically distinguishing the selected portion of the map display from the remaining portions of the travel path (e.g., by highlighting or coloring the selected portion uniquely from the travel path); Paragraph 0372 for reference to the off-course travel module being configured to highlight off-course portions of one or more vehicle paths shown in the user interface’s map display (e.g., by showing the off-course portions in a different color from the on-course portions of the vehicle travel path)] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image of Hong to include the path generation and color replacement capabilities of Davidson. Doing so would provide a method for capturing and evaluating operational data in order to improve operational efficiencies in a variety of business contacts, as stated by Davidson (Paragraph 0007). 

While the combination of Hong, Franco, and Davidson disclose the limitations above, they do not disclose each path having a width parameter determined by a magnitude of that flow of the resource to the region; assigning a sizing parameter to each path that determines a width of that path, wherein the sizing parameter for each path is monotonically related to a quantity of resources flowing along that path; and imposing icons on the paths, where the width of the icons is determining by the sizing parameter.
However, ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’ discloses the following:
generating, a set of coordinates forming one or more paths from a source to the region in a coordinate system of the initial geospatial image, each path having a width parameter determined by a magnitude of that flow of the resource to the region [see at least Exhibit 11-3 for reference to Tonnage on Highways, Railroads, and Waterways, 2014 which displays the volume of freight by mode in which the thicker the line is representing millions of tons per year; Exhibit 11-8 for reference to the Average Daily Long Haul Freight Truck Traffic disclosing both domestic and international freight moving by truck on highway segments with a flow scale representing the amount of trucks per day; Examiner notes the ‘flow scale’ and ‘volume of freight by mode’ as analogous to ‘width parameter’] 
assign a sizing parameter to each path that determines a width of that path, wherein the sizing parameter for each path is monotonically related to a quantity of resources flowing along that path [see at least Exhibit 11-3 for reference to Tonnage on Highways, Railroads, and Waterways, 2014 which displays the volume of freight by mode in which the thicker the line is representing millions of tons per year; Exhibit 11-8 for reference to the Average Daily Long Haul Freight Truck Traffic disclosing both domestic and international freight moving by truck on highway segments with a flow scale representing the amount of trucks per day; Examiner notes the ‘flow scale’ and ‘volume of freight by mode’ as analogous to ‘sizing parameter’]
impose icons on the paths, where the width of the icons is determined by the sizing parameter [see at least Exhibit 11-8 for reference to the Average Daily Long Haul Freight Truck Traffic disclosing both domestic and international freight moving by truck on highway segments with a flow scale representing the amount of trucks per day which discloses icons in the form of ‘Border Crossing’; Examiner notes the ‘flow scale’ and ‘volume of freight by mode’ as analogous to ‘sizing parameter’]
render the geospatial data image by replacing pixel color values of pixels at coordinates of each path along the one or more expected routes in the initial geospatial image with a color value absent from the initial geospatial image [see at least Exhibit 11-12 for reference to the Major Truck Routes being displayed in various colors on the map based on volumes and percentages; Exhibit 11-13 for reference to Top 25 Corridors by Freight Tonnage displaying various corridors on the map in various colors] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image of Hong to include the width parameter and color replacement capabilities of ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’. Doing so would assure timely delivery of freight to meet production schedules, as stated by ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’ (Page 1 Paragraph 0002).
Claims 9 and 15
Regarding Claim 9, Hong discloses the following:
A system comprising processing circuitry and memory coupled to the processing circuitry, the memory storing instructions that when executed by the processing circuitry cause the processing circuitry to [see at least Paragraph 0013 for reference to a system for generating perceptually-intuitive distance cartograms; Paragraph 0028 for reference to the device including one or more input devices that provide input to the CPU (processor); Paragraph 0031 for reference to the CPU having access to a memory; Paragraph 0033 for reference to environment including one or more client computing devices in which client computing devices can operate in a networked environment using logical connections through network to one or more remote computers; Figure 2 and related text regarding an overview of the environment]
provide a user interface to a user device, the user interface configured to display geospatial images and capture interactions of a user with the geospatial images [see at least Paragraph 0039 for reference to the user input and data being received by the interface; Paragraph 0059 for reference to the process building the initial geospatial graph; Paragraph 0061 for reference to the generated geospatial graph being stored and retrieved at a later time for display as a conventional map to a user; Figure 3 and related text regarding item 342 ‘interface’] 
retrieve, from an electronic datastore: global flow records, the global flow records having a first level of geographic granularity and identifying resources at a first level of category granularity [see at least Paragraph 0020 for reference to different geospatial graphs showing greater or fewer transportation infrastructure, for example, a geospatial graph of a roadway network viewed at a first level of Zoom may only include highways, while the geospatial graph viewed at a second level of Zoom may include local roads; Paragraph 0034 for reference to server connecting to a database that warehouse (e.g., store) information such as GIS data, geospatial graphs, and thematic data characterizing travel conditions]
localized records indicating quantities in sub-regions within the set of geographic regions, the localized records having a second level of geographic granularity greater than the first level of geographic granularity and a second level of category granularity greater than or equal to the first level of category granularity [see at least Paragraph 0020 for reference to different geospatial graphs showing greater or fewer transportation infrastructure, for example, a geospatial graph of a roadway network viewed at a first level of Zoom may only include highways, while the geospatial graph viewed at a second level of Zoom may include local roads] 
transmit an initial geospatial image to the user device via the user interface representing the first set of geographic regions [see at least Paragraph 0059 for reference to the process building the initial geospatial graph; Paragraph 0061 for reference to the generated geospatial graph being stored and retrieved at a later time for display as a conventional map to a user] 
receive, from the user device via the user interface, user interaction signals encoding image coordinates and analysis commands identifying a target resource and requested transformations of the initial geospatial image [see at least Paragraph 0039 for reference to user input and data being received by the interface, for example, data from external systems such as current or past travel conditions, data for various graphs such as of road or other transportation infrastructure (e.g., GIS data), and indications of user input indicating interactions with a user interface (UI) such as graph point indications, zoom levels, focus areas, search terms, or time selections can be received by the interface; Paragraph 0047 for reference to the process receiving a selection of a starting location within a geospatial graph from a user]
determine a geographic extent for the geospatial data image using the user interaction signals [see at least Paragraph 0048 for reference to the process receiving travel conditions; Paragraph 0049 for reference to the process selecting a node from the geospatial graphs based on the starting location from the user and the calculating a target position for the selected node based on the travel time between the selected node and the selected starting location]
determine a target region within the set of geographic regions by [see at least Paragraph 0049 for reference to the process calculating a target position for the node based on travel time, between the selected node and the selected starting location along the transportation infrastructure; Figure 5 and related text regarding item 510 ‘calculate target position of node’] 
accessing boundary data describing boundaries within the set of geographic regions [see at least Paragraph 0026 for reference to the system detecting topographical violations, for example, detected changes in the edge-intersections among the neighboring edges in the graph; Paragraph 0048 for reference to the process determining whether there was a change in edge intersections in the graph by taking the determinant between two edges and evaluating whether the determinant changed from a previous iteration; Examiner notes ‘edge-intersections’ as ‘boundaries’] 
outputting, as the target region, a sub-region specified at a third level of geographic granularity greater than the first level of geographic granularity and belonging to a first region within the set of geographic regions that includes the image coordinates [see at least Paragraph 0055 for reference to Figure 6A which displays a conventional map which displays points on a map including the starting location selected by a user and various points of interest in the region; Paragraph 0055 for reference to Figure 6B which displays intermediate representation of the region as points on the map begin to shift according to their travel time from the starting location; Paragraph 0055 for reference to Figure 6C showing the final distance cartogram; Examiner notes Figure 6C as the third level of granularity] 
retrieving, from the electronic datastore, resource transportation data associating quantities of resources with transportation modalities used to transport those resources and transportation network image data representing transportation networks within the set of geographic regions, the transportation network images having a degree of geographic granularity greater than the first degree of geographic granularity [see at least Paragraph 0017 for reference to GIS data can describe, for example, roadways, walkways, railways, etc. as well as categorize each element of transportation infrastructure; Paragraph 0034 for reference to server connecting to a database that warehouse (e.g., store) information such as GIS data, geospatial graphs, and thematic data characterizing travel conditions; Figure 6B and related text regarding the map displaying transportation infrastructure]
extracting resource transportation records from the resource transportation data, each resource transportation record indicating a corresponding transportation modality associated with one of: the target resource or a resource category to which the target resource belongs [see at least Paragraph 0017 for reference to the System assigns each road to a particular class based on the roads type, for example, roads can be assigned to a highway class (hereinafter "H class'), which includes motorway and trunk roads, a road class (hereinafter “R class'), which includes arterial roads such as primary, secondary, and tertiary roads, and a link class (hereinafter “L class'), which link the roads in the H and R classes; Paragraph 0018 for reference to the system generating a geospatial graph based on the obtained GIS data in which the graph can be a representation of a geography containing various transportation infrastructures (roadways, walkways, railways, etc.) upon which people and vehicles travel]
inferring, for each flow belonging to the set of flows of the target resource to the target region, one or more expected transportation routes represented in the transportation network images for that flow using the resource transportation records and the transportation network images [see at least Paragraph 0015 for reference to the system generating cartograms based on expected travel conditions based on historical models; Paragraph 0016 for reference to the system incrementally warping the generated graph to convert spatial relationships from the selected location to other locations to represent expected travel times between the selected location and other locations]
generating, for each flow of the target resource to the target region, a set of coordinates forming one or more paths along the expected routes from a source of that flow to the target region in a coordinate system of the initial geospatial image [see at least Paragraph 0049 for reference to the system determining which path between two points is quickest and calculating the travel time for that path in which the target position for the node is set to the calculated travel time and the node’s target position being expressed as an absolute map coordinate, as a relative map coordinate, etc.] 
render the geospatial data image [see at least Paragraph 0059 for reference to the process building the initial geospatial graph; Paragraph 0061 for reference to the generated geospatial graph being stored and retrieved at a later time for display as a conventional map to a user]
transmit the geospatial data image to the user device [see at least Paragraph 0055 for reference to Figure 6C showing the final distance cartogram; Paragraph 0059 for reference to the process building the initial geospatial graph; Paragraph 0061 for reference to the generated geospatial graph being stored and retrieved at a later time for display as a conventional map to a user]
While Hong discloses the limitations above, it does not disclose global resource flow records, each resource flow record indicating an origin, destination, quantity, and classification of resources transferred between the origin and destination regions belonging to a set of geographic regions; localized resource records indicating quantities of resources consumed or produced in sub-regions within the set of geographic regions; calculate, using the global resource flow records, resource flows of the target resource to the first region from each of set of sources for the target resource; transform the calculated resource flows of the target resource to the first region into graphic representations of resource flows of the target resource to the target region by: determining, using the localized resource records, a total flow of the target resource to the target region from the set of sources for the target resource; determining, using the total flow of the target resource to the target region and the calculated resource flows of the of the target resource to the first region, a set of flows of the target resource to the target region corresponding to the set of sources for the target resource; each path having a width parameter determined by a magnitude of that flow of the target resource to the target region; or render the geospatial data image by replacing pixel color values of pixels at coordinates of each path along the expected routes in the initial geospatial image with a color value absent from the initial geospatial image and modify the width of each path along the expected routes to reflect relative quantities of resources flowing along that path.
However, Franco discloses the following:
global resource flow records, each resource flow record indicating an origin, destination, quantity, and classification of resources transferred between the origin and destination regions belonging to a set of geographic regions [see at least Col 37 lines 7-33 for reference to the Statistical Analysis Module providing service to Inventory Providers, Retailers, etc. in the form of statistical analysis such as consumption of a product or product category, geographic region, and time interval as well as global consumption by geographic region; Claims 1 and 6 and related text regarding the system’s ability to track for each item the estimated transportation time for each item to be transported from a point of origin to the identified temporary storage facility; Figure 14 and related text regarding item 1402 ‘Global consumption by geographic region and time interval’]
localized resource records indicating quantities of resources consumed or produced in sub-regions within the set of geographic regions [see at least Col 37 lines 7-33 for reference to the Statistical Analysis Module providing service to Inventory Providers, Retailers, etc. in the form of statistical analysis such as consumption of a product or product category, geographic region, and time interval as well as store statistics of sales by product; Figure 14 and related text regarding item 1405 ‘Statistics available to each store in a region showing, by product, that store’s sales as a percentage of total sales for the region’] 
calculate, using the global resource flow records, resource flows of the target resource to the first region from each of set of sources for the target resource [see at least Col 45 lines 45-53 for reference to the system collecting inventory data from each of the Retailers regarding the associated product which identifies the inventory item and quantity; Figure 21 item 2102 ‘For each of the Retailers, Collect Inventory Data for the Associated Product’] 
transform the calculated resource flows of the target resource to the first region into graphic representations of resource flows of the target resource to the target region by determining, using the localized resource records, a total flow of the target resource to the target region from the set of sources for the target resource [see at least Col 11 lines 55-59 for reference to the collected inventory data being used to compute the total of the inventory data supplied by each of the participating Inventory Providers; Figure 21 item 2104 ‘Compute the Virtual Inventory Data, wherein the Virtual Inventory Data identifies the Total of the Inventory Data Collected from the Retailers’]
determining, using the total flow of the target resource to the target region and the calculated resource flows of the of the target resource to the first region, a set of flows of the target resource to the target region corresponding to the set of sources for the target resource [see at least Col 45 lines 36-40 for reference to the system identifying Retailers interested in participating in the system and securing subscription contracts from the participating Retailers; Figure 21 item 2101 ‘Identify a Plurality of Retailers Wherein Each Retailer is Associated with a Product’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Hong to include the resource flow capabilities of Franco. Doing so would provide an internet-based business model that supports the efficient distribution of products to a consumer, as stated by Franco (Col 2 lines 40-43).

While the combination of Hong and Franco disclose the limitations above, they do not disclose each path having a width parameter determined by a magnitude of that flow of the target resource to the target region; or render the geospatial data image by replacing pixel color values of pixels at coordinates of each path along the expected routes in the initial geospatial image with a color value absent from the initial geospatial image and modify the width of each path along the expected routes to reflect relative quantities of resources flowing along that path.
However, Davidson discloses the following:
global resource flow records, each resource flow record indicating an origin, destination, quantity, and classification of resources transferred between the origin and destination regions belonging to a set of geographic regions [see at least Paragraph 0118 for reference to the portable acquisition device storing data indicating the weight, number of units, or type of items comprising a driver’s current shipment; Paragraph 0161 for reference to the data segmenting module identifying and storing various vehicle trip segments including vehicles transit time from an origin location to a destination location] 
generating, a set of coordinates forming one or more paths from a source to the region in a coordinate system of the initial geospatial image [see at least Paragraph 0153 for reference to the central server reviewing loaded operational data and identifying location data (e.g., captured GPS coordinates) and time data (e.g., captured times) associated with each data record in the loaded operational data; Paragraph 0153 for reference to the central server generating a graphical representation of the vehicle’s travel path on the map display; Figure 8 and related text regarding item 810 ‘map display’; Figure 13 and related text regarding the display of vehicle travel paths] 
render the geospatial data image by replacing pixel color values of pixels at coordinates of each path in the initial geospatial image with a color value absent from the initial geospatial image and modify the width of each path along the expected routes to reflect relative quantities of resources flowing along that path [see at least Paragraph 0153 for reference to the travel paths generated by the central server comprising colored lines having a thickness of lines greater than that of the roads in the base map; Paragraph 0271 for reference to the employee trace module graphically distinguishing the selected portion of the map display from the remaining portions of the travel path (e.g., by highlighting or coloring the selected portion uniquely from the travel path); Paragraph 0372 for reference to the off-course travel module being configured to highlight off-course portions of one or more vehicle paths shown in the user interface’s map display (e.g., by showing the off-course portions in a different color from the on-course portions of the vehicle travel path)] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image of Hong to include the path generation and color replacement capabilities of Davidson. Doing so would provide a method for capturing and evaluating operational data in order to improve operational efficiencies in a variety of business contacts, as stated by Davidson (Paragraph 0007). 

While the combination of Hong, Franco, and Davidson disclose the limitations above, they do not disclose each path having a width parameter determined by a magnitude of that flow of the resource to the region.
However, ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’ discloses the following:
generating, a set of coordinates forming one or more paths from a source to the region in a coordinate system of the initial geospatial image, each path having a width parameter determined by a magnitude of that flow of the resource to the region [see at least Exhibit 11-3 for reference to Tonnage on Highways, Railroads, and Waterways, 2014 which displays the volume of freight by mode in which the thicker the line is representing millions of tons per year; Exhibit 11-8 for reference to the Average Daily Long Haul Freight Truck Traffic disclosing both domestic and international freight moving by truck on highway segments with a flow scale representing the amount of trucks per day; Examiner notes the ‘flow scale’ and ‘volume of freight by mode’ as analogous to ‘width parameter’] 
render the geospatial data image by replacing pixel color values of pixels at coordinates of each path in the initial geospatial image with a color value absent from the initial geospatial image and modify the width of each path along the expected routes to reflect relative quantities of resources flowing along that path [see at least Exhibit 11-12 for reference to the Major Truck Routes being displayed in various colors on the map based on volumes and percentages; Exhibit 11-13 for reference to Top 25 Corridors by Freight Tonnage displaying various corridors on the map in various colors] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image of Hong to include the width parameter and color replacement capabilities of ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’. Doing so would assure timely delivery of freight to meet production schedules, as stated by ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’ (Page 1 Paragraph 0002).

With respect to method claim 15 recite substantially similar limitations to those of the
system claim 9 rejected above.

Claims 4-8, 11-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (U.S 2016/0358021 A1) in view of Franco (U.S 7,257,552 B2) in view of Davidson (U.S 2012/0253892 A1) in view of ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’, as applied in claims 1, 9, and 15, in view of Nguyen (U.S 2018/0174449 A1) in view of Rushforth, R. R., & Ruddell, B. L. The vulnerability and resilience of a city's water footprint: The case of Flagstaff, Arizona, USA. Water Resources Research, 52(4), 2698-2714. 2016.
Claim 4
While the combination of Hong, Franco, Davidson, and ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’ disclose the limitations above, they do not disclose derive a first resiliency value of a resiliency metric for the target region, the first resiliency value indicating a maximum degree to which a total flow quantity of the target resource to the target region will be disrupted when one or more of the expected transportation routes is disrupted; and determine a subset of the subset of the resource flows to the target region sufficient to lower the first resiliency metric value below a predetermined threshold if the subset of the resource flows to the target region is disrupted.
Regarding Claim 4, Nguyen discloses the following:
derive a first resiliency value of a resiliency metric for the region, the first resiliency value indicating flow quantity of the resource to the region will be disrupted when one or more of the expected transportation routes is disrupted [see at least Paragraph 0393 for reference to the degree of saturation being defined as demand in relation to capacity, or a traffic flow rate for a given road segment or junction, and determined as a ratio of actual or estimated vehicles per time period (fraction of an hour) traveling on the road segment to the road segment' s capacity] 
determine a subset of the subset of the resource flows to the target region sufficient to lower the first resiliency metric value below a predetermined threshold if the subset of the resource flows to the target region is disrupted [see at least Paragraph 0393 for reference to a threshold or saturation point as 80% , 85% , or 90% may be an indicator of demand as a proportion of capacity, for example, each lane of a road segment may have a capacity of approximately 1,500 to 2,000 vehicles per hour] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image system of Hong to include the resiliency metrics of Nguyen. As traffic volume increases on the road segment, having an ability to reduce incoming traffic to the road segment before or as the saturation threshold is approached may be advantageous in maintaining traffic flow and keeping the degree of saturation below the saturation threshold, as stated by Nguyen (Paragraph 0393).

While Nguyen discloses the limitations above, it does not disclose derive a first resiliency value of a resiliency metric for the target region, the first resiliency value indicating a maximum degree to which a total flow quantity of the target resource to the target region will be disrupted when one or more of the expected transportation routes is disrupted.
However, Ruddell discloses the following:
derive a first resiliency value of a resiliency metric for the target region, the first resiliency value indicating a maximum degree to which a total flow quantity of the target resource to the target region will be disrupted when one or more of the expected transportation routes is disrupted [see at least Page 5 Paragraph 3 for reference to a city with a resilient hydro-economic network should obtain virtual water from a large number of trading partners with a high degree of functional hydro-economic distance from the city and a high degree of functional diversity from each other; Page 6 Paragraph 2 for reference to the use of Shannon’s Diversity Index used to estimate resilience]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the metric of Nguyen to include the entropy-based economic diversity function resiliency metric of Ruddell. Doing so would provide the foundation for benchmarking both the city’s water footprint, and that footprint’s economic values and security, and can provide the basis for a city to optimize its role in the hydro-economic system, as stated by Ruddlell (Page 2 Paragraph 3).

Claim 5
While the combination of Hong, Franco, Davidson, ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’, Nguyen, and Ruddell disclose the limitations above, regarding Claim 5, Hong discloses the following:
the processing circuitry is configured to receive real-time signals indicating disruptions to one or more transportation routes [see at least Paragraph 0023 for reference to the system receiving thematic data or infrastructure usage data that indicates travel conditions on the transportation infrastructure including accident data which is gathered by a remote server monitoring current tracking conditions or retrieved periodically] 
wherein the rendering instructions, when executed by the processing circuitry further cause the processing circuitry to: receive a signal indicating disruption of an affected transportation route [see at least Paragraph 0023 for reference to the system receiving thematic data or infrastructure usage data that indicates travel conditions on the transportation infrastructure including accident data which is gathered by a remote server monitoring current tracking conditions or retrieved periodically]
determine that coordinates of the affected transportation route overlap at least part of a particular route belonging to the set of expected transportation routes represented in the transportation network images [see at least Paragraph 0022 for reference to selected location used to generate the geospatial graph being an identified accident site; Paragraph 0047 for reference to the process receiving the selection of a starting location within the geospatial graph which could be a system selected point (such as an identified accident site); Paragraph 0048 for reference to the process receiving travel conditions indicating travel throughput through the transportation infrastructure (i.e. traffic conditions)] 
determine that no alternate route to the particular route having an origin of the particular route and having a value of a cost function equal to or less than maximum acceptable cost value exists between the origin of the particular route and the target region [see at least Paragraph 0024 for reference to the system calculating travel cost corresponding to travel along the transportation infrastructure between the selected location and one or more nodes of the geospatial graph]
transmit the modified geospatial data image to the user device [see at least Paragraph 0055 for reference to Figure 6C showing the final distance cartogram; Paragraph 0059 for reference to the process building the initial geospatial graph; Paragraph 0061 for reference to the generated geospatial graph being stored and retrieved at a later time for display as a conventional map to a user]
While Hong discloses the limitations above, it does not disclose modifying the geospatial data image by altering the sets of color values assigned to each resource flow such that: pixel values along paths representing the one or more additional routes are assigned a first set of color values; pixel values along paths representing particular route are assigned a second set of color values; and pixel values along paths representing resource flows are assigned a third set of color values.
However, Davidson discloses the following:
modify the geospatial data image by altering the sets of color values assigned to each resource flow such that: pixel values along paths representing the one or more additional routes are assigned a first set of color values; pixel values along paths representing particular route are assigned a second set of color values; and pixel values along paths representing resource flows are assigned a third set of color values [see at least Paragraph 0153 for reference to the travel paths generated by the central server comprising colored lines having a thickness of lines greater than that of the roads in the base map; Paragraph 0271 for reference to the employee trace module graphically distinguishing the selected portion of the map display from the remaining portions of the travel path (e.g., by highlighting or coloring the selected portion uniquely from the travel path); Paragraph 0372 for reference to the off-course travel module being configured to highlight off-course portions of one or more vehicle paths shown in the user interface’s map display (e.g., by showing the off-course portions in a different color from the on-course portions of the vehicle travel path)] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image of Hong to include the color alteration of Davidson. Doing so would provide a method for capturing and evaluating operational data in order to improve operational efficiencies in a variety of business contacts, as stated by Davidson (Paragraph 0007).

While the combination of Hong and Davidson disclose the above limitations, they do not disclose output an updated value of the resiliency metric for the target resource and the target region indicating a maximum degree to which the total flow of the target resource to the target region will be disrupted when the particular route and one or more additional routes of the set of expected transportation routes are disrupted.
However, Nguyen discloses the following:
output an updated value of the resiliency metric for the resource and the target region indicating a maximum degree to which the total flow of the target resource to the target region will be disrupted when the particular route and one or more additional routes of the set of expected transportation routes are disrupted [see at least Paragraph 0203 for reference to traffic density representing a number of vehicles per time period per lane; Paragraph 0205 for reference to the saturation ratio being calculated as traffic density over the saturation rate (TD/S); Paragraph 0205 for reference to the trend in traffic density for a road segment being determined by comparing a TD of a first time period that that of one or more subsequent time periods; Examiner notes ‘TD calculated at subsequent time periods’ to ‘updated resiliency values’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image system of Hong to include the resiliency metrics of Nguyen. As traffic volume increases on the road segment, having an ability to reduce incoming traffic to the road segment before or as the saturation threshold is approached may be advantageous in maintaining traffic flow and keeping the degree of saturation below the saturation threshold, as stated by Nguyen (Paragraph 0393).
Claim 6
While the combination of Hong, Franco, Davidson, ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’, Nguyen, and Ruddell disclose the limitations above, Hong discloses the following:
transmit, to the user device, a second updated geospatial data image [see at least Paragraph 0055 for reference to Figure 6C showing the final distance cartogram; Paragraph 0059 for reference to the process building the initial geospatial graph; Paragraph 0061 for reference to the generated geospatial graph being stored and retrieved at a later time for display as a conventional map to a user]
While Hong discloses the limitations above, it does not disclose determine, using at least the first resiliency value and the updated resiliency value, that a future resiliency value for the target resource and the target region is expected to drop below a predetermined threshold within a predetermined time interval; and transmit, to the user device, an alert to the user that the future resiliency value for the target resource and the target region is expected to drop below the predetermined threshold.
Regarding Claim 6, Nguyen discloses the following:
determine, using at least the first resiliency value and the updated resiliency value, that a future resiliency value for the target resource and the target region is expected to drop below a predetermined threshold within a predetermined time interval [see at least Paragraph 0205 for reference to the trend in traffic density for a road segment being determined by comparing a TD of a first time period that that of one or more subsequent time periods; Paragraph 0393 for reference to the degree of saturation being defined as demand in relation to capacity, or a traffic flow rate for a given road segment or junction, and determined as a ratio of actual or estimated vehicles per time period (fraction of an hour) traveling on the road segment to the road segment' s capacity; Paragraph 0408 for reference to the system , calculating if a degree of saturation of one or more road segments in the area has been reached or exceeded , and / or calculating an estimated saturation threshold and / or travel time for at least one road segment in the area; Examiner notes ‘TD calculated at subsequent time periods’ to ‘future resiliency values’] 
transmit, to the user device, an alert to the user that the future resiliency value for the target resource and the target region is expected to drop below the predetermined threshold [see at least Paragraph 0187 for reference to the adaptive traffic management process receiving detection information  and as a result of this changing a message displayed on a dynamic message board; Paragraph 0188 for reference to the process deciding whether to transmit an update of a status of one or more additional detection information] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image system of Hong to include the resiliency metrics of Nguyen. As traffic volume increases on the road segment, having an ability to reduce incoming traffic to the road segment before or as the saturation threshold is approached may be advantageous in maintaining traffic flow and keeping the degree of saturation below the saturation threshold, as stated by Nguyen (Paragraph 0393).
Claim 7
While the combination of Hong, Franco, Davidson, ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’, Nguyen, and Ruddell disclose the limitations above, Hong discloses the following:
display an updated geospatial data image to the user that visually indicates that the candidate hub region is a significant resource hub [see at least Paragraph 0055 for reference to Figure 6C showing the final distance cartogram; Paragraph 0059 for reference to the process building the initial geospatial graph; Paragraph 0061 for reference to the generated geospatial graph being stored and retrieved at a later time for display as a conventional map to a user]
While the Hong discloses the limitations above, Hong does not disclose receive a user interface signal indicating a request to identify significant resource hubs within a selected geographic region; determine, using the global resource flow records, the localized resource records, the resource transportation data, and the transportation network image data: respective quantities of selected resources transported through a candidate hub region to a set of destination regions; derive respective baseline resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are allowed to travel through the candidate hub region; derive respective adjusted resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are not allowed to travel through the candidate hub region; in response to determining that an aggregate value of the adjusted resiliency values is smaller than an aggregate value of the baseline resiliency values.
Regarding Claim 7, Franco discloses the following:
receive a user interface signal indicating a request to identify significant resource hubs within a selected geographic region [see at least Col 48 lines 1-10 for reference to if the consumer elects to pick-up and aggregated order the OAS is selected by the consumer and if the consumer elects to have an aggregated order delivered the OAS is selected by the Product Transport Module which takes into consideration the proximity of the delivery address to each of the potential OAS’s where the orders can be aggregated for delivery to the consumer; Figure 22 and related text regarding item 2203 ‘Identify an OAS’]
determine, using the global resource flow records, the localized resource records, the resource transportation data, and the transportation network image data: respective quantities of selected resources transported through a candidate hub region to a set of destination regions [see at least Col 20 lines 23-30 for reference to the Order Aggregate Module coordinating with the operation of the Pickup and Delivery Information Module and the Product Transport Module to manage the operation of the Order Aggregation Sites] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial system of Hong to include the hub identification of Franco. Doing so would provide an internet-based business model that supports the efficient distribution of products to a consumer, as stated by Franco (Col 2 lines 40-43).

While the combination of Hong and Franco disclose the limitations above, they do not disclose derive respective baseline resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are allowed to travel through the candidate hub region; derive respective adjusted resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are not allowed to travel through the candidate hub region; in response to determining that an aggregate value of the adjusted resiliency values is smaller than an aggregate value of the baseline resiliency values.
However, Nguyen discloses the following:
derive respective baseline resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are allowed to travel through the candidate hub region [see at least Paragraph 0203 for reference to traffic density representing a number of vehicles per time period per lane; Paragraph 0205 for reference to the saturation ratio being calculated as traffic density over the saturation rate (TD/S)] 
derive respective adjusted resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are not allowed to travel through the candidate hub region [see at least Paragraph 0205 for reference to the trend in traffic density for a road segment being determined by comparing a TD of a first time period that that of one or more subsequent time periods; Examiner notes ‘TD calculated at subsequent time periods’ to ‘adjusted resiliency values’] 
in response to determining that an aggregate value of the adjusted resiliency values is smaller than an aggregate value of the baseline resiliency values [see at least Paragraph 0205 for reference to the system determining if the TD of a lane or road continues to increase with each measurement such as TD1 < TD2 < TD3 , depending on a rate of increase , the road segment may approach saturation; Examiner notes ‘TD1’ as analogous to ‘baseline resiliency values’ and ‘TD2 and TD3’ as ‘adjusted resiliency values’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image system of Hong to include the resiliency metrics of Nguyen. As traffic volume increases on the road segment, having an ability to reduce incoming traffic to the road segment before or as the saturation threshold is approached may be advantageous in maintaining traffic flow and keeping the degree of saturation below the saturation threshold, as stated by Nguyen (Paragraph 0393).
Claim 8
While the combination of Hong, Franco, Davidson, ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’, Nguyen, and Ruddell disclose the limitations above, Hong does not disclose deriving the first resiliency value of the resiliency metric for the target resource and the target region comprises using the quantities of the target resource transported to the target region via each of the set of expected transportation routes as inputs to an entropy-based economic diversity function.
Regarding Claim 8, Ruddell discloses the following:
deriving the first resiliency value of the resiliency metric for the target resource and the target region comprises using the quantities of the target resource transported to the target region via each of the set of expected transportation routes as inputs to an entropy-based economic diversity function [see at least Page 5 Paragraph 2 for reference to the use of Shannon’s Diversity Index used to estimate resilience]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the metric of Nguyen to include the entropy-based economic diversity function resiliency metric of Ruddell. Doing so would provide the foundation for benchmarking both the city’s water footprint, and that footprint’s economic values and security, and can provide the basis for a city to optimize its role in the hydro-economic system, as stated by Ruddlell (Page 2 Paragraph 3). 
Claims 11 and 17
While the combination of Hong, Franco, Davidson, and ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’ disclose the limitations above, they do not disclose derive a first resiliency value of a resiliency metric for the target region, the first resiliency value indicating a maximum degree to which a total flow quantity of the target resource to the target region will be disrupted when one or more of the expected transportation routes is disrupted; and determine a subset of the subset of the resource flows to the target region sufficient to lower the first resiliency metric value below a predetermined threshold if the subset of the resource flows to the target region is disrupted.
Regarding Claim 11, Nguyen discloses the following:
derive a first resiliency value of a resiliency metric for the region, the first resiliency value indicating flow quantity of the resource to the region will be disrupted when one or more of the expected transportation routes is disrupted [see at least Paragraph 0393 for reference to the degree of saturation being defined as demand in relation to capacity, or a traffic flow rate for a given road segment or junction, and determined as a ratio of actual or estimated vehicles per time period (fraction of an hour) traveling on the road segment to the road segment' s capacity] 
determine a subset of the subset of the resource flows to the target region sufficient to lower the first resiliency metric value below a predetermined threshold if the subset of the resource flows to the target region is disrupted [see at least Paragraph 0393 for reference to a threshold or saturation point as 80% , 85% , or 90% may be an indicator of demand as a proportion of capacity, for example, each lane of a road segment may have a capacity of approximately 1,500 to 2,000 vehicles per hour] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image system of Hong to include the resiliency metrics of Nguyen. As traffic volume increases on the road segment, having an ability to reduce incoming traffic to the road segment before or as the saturation threshold is approached may be advantageous in maintaining traffic flow and keeping the degree of saturation below the saturation threshold, as stated by Nguyen (Paragraph 0393).

While Nguyen discloses the limitations above, it does not disclose derive a first resiliency value of a resiliency metric for the target region, the first resiliency value indicating a maximum degree to which a total flow quantity of the target resource to the target region will be disrupted when one or more of the expected transportation routes is disrupted.
However, Ruddell discloses the following:
derive a first resiliency value of a resiliency metric for the target region, the first resiliency value indicating a maximum degree to which a total flow quantity of the target resource to the target region will be disrupted when one or more of the expected transportation routes is disrupted [see at least Page 5 Paragraph 3 for reference to a city with a resilient hydro-economic network should obtain virtual water from a large number of trading partners with a high degree of functional hydro-economic distance from the city and a high degree of functional diversity from each other; Page 6 Paragraph 2 for reference to the use of Shannon’s Diversity Index used to estimate resilience]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the metric of Nguyen to include the entropy-based economic diversity function resiliency metric of Ruddell. Doing so would provide the foundation for benchmarking both the city’s water footprint, and that footprint’s economic values and security, and can provide the basis for a city to optimize its role in the hydro-economic system, as stated by Ruddlell (Page 2 Paragraph 3).

With respect to method claim 17 recite substantially similar limitations to those of the
system claim 11 rejected above.
Claims 12 and 18
While the combination of Hong, Franco, Davidson, ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’, Nguyen, and Ruddell disclose the limitations above, regarding Claim 12, Hong discloses the following:
the processing circuitry is configured to receive real-time signals indicating disruptions to one or more transportation routes [see at least Paragraph 0023 for reference to the system receiving thematic data or infrastructure usage data that indicates travel conditions on the transportation infrastructure including accident data which is gathered by a remote server monitoring current tracking conditions or retrieved periodically] 
wherein the rendering instructions, when executed by the processing circuitry further cause the processing circuitry to: receive a signal indicating disruption of an affected transportation route [see at least Paragraph 0023 for reference to the system receiving thematic data or infrastructure usage data that indicates travel conditions on the transportation infrastructure including accident data which is gathered by a remote server monitoring current tracking conditions or retrieved periodically]
determine that coordinates of the affected transportation route overlap at least part of a particular route belonging to the set of expected transportation routes represented in the transportation network images [see at least Paragraph 0022 for reference to selected location used to generate the geospatial graph being an identified accident site; Paragraph 0047 for reference to the process receiving the selection of a starting location within the geospatial graph which could be a system selected point (such as an identified accident site); Paragraph 0048 for reference to the process receiving travel conditions indicating travel throughput through the transportation infrastructure (i.e. traffic conditions)] 
determine that no alternate route to the particular route having an origin of the particular route and having a value of the cost function equal to or less than maximum acceptable cost value exists between the origin of the particular route and the target region [see at least Paragraph 0024 for reference to the system calculating travel cost corresponding to travel along the transportation infrastructure between the selected location and one or more nodes of the geospatial graph]
transmit the modified geospatial data image to the user device [see at least Paragraph 0055 for reference to Figure 6C showing the final distance cartogram; Paragraph 0059 for reference to the process building the initial geospatial graph; Paragraph 0061 for reference to the generated geospatial graph being stored and retrieved at a later time for display as a conventional map to a user]
While Hong discloses the limitations above, it does not disclose modifying the geospatial data image by altering the sets of color values assigned to each resource flow such that: pixel values along paths representing the one or more additional routes are assigned a first set of color values; pixel values along paths representing particular route are assigned a second set of color values; and pixel values along paths representing resource flows are assigned a third set of color values.
However, Davidson discloses the following:
modify the geospatial data image by altering the sets of color values assigned to each resource flow such that: pixel values along paths representing the one or more additional routes are assigned a first set of color values; pixel values along paths representing particular route are assigned a second set of color values; and pixel values along paths representing resource flows are assigned a third set of color values [see at least Paragraph 0153 for reference to the travel paths generated by the central server comprising colored lines having a thickness of lines greater than that of the roads in the base map; Paragraph 0271 for reference to the employee trace module graphically distinguishing the selected portion of the map display from the remaining portions of the travel path (e.g., by highlighting or coloring the selected portion uniquely from the travel path); Paragraph 0372 for reference to the off-course travel module being configured to highlight off-course portions of one or more vehicle paths shown in the user interface’s map display (e.g., by showing the off-course portions in a different color from the on-course portions of the vehicle travel path)] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image of Hong to include the color alteration of Davidson. Doing so would provide a method for capturing and evaluating operational data in order to improve operational efficiencies in a variety of business contacts, as stated by Davidson (Paragraph 0007).

While the combination of Hong and Davidson disclose the above limitations, they do not disclose output an updated value of the resiliency metric for the target resource and the target region indicating a maximum degree to which the total flow of the target resource to the target region will be disrupted when the particular route and one or more additional routes of the set of expected transportation routes are disrupted.
However, Nguyen discloses the following:
output an updated value of the resiliency metric for the resource and the target region indicating a maximum degree to which the total flow of the target resource to the target region will be disrupted when the particular route and one or more additional routes of the set of expected transportation routes are disrupted [see at least Paragraph 0203 for reference to traffic density representing a number of vehicles per time period per lane; Paragraph 0205 for reference to the saturation ratio being calculated as traffic density over the saturation rate (TD/S); Paragraph 0205 for reference to the trend in traffic density for a road segment being determined by comparing a TD of a first time period that that of one or more subsequent time periods; Examiner notes ‘TD calculated at subsequent time periods’ to ‘updated resiliency values’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image system of Hong to include the resiliency metrics of Nguyen. As traffic volume increases on the road segment, having an ability to reduce incoming traffic to the road segment before or as the saturation threshold is approached may be advantageous in maintaining traffic flow and keeping the degree of saturation below the saturation threshold, as stated by Nguyen (Paragraph 0393).

With respect to method claim 18 recite substantially similar limitations to those of the
system claim 12 rejected above.
Claims 13 and 19
While the combination of Hong, Franco, Davidson, ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’, Nguyen, and Ruddell disclose the limitations above, Hong discloses the following:
display an updated geospatial data image to the user that visually indicates that the candidate hub region is a significant resource hub [see at least Paragraph 0055 for reference to Figure 6C showing the final distance cartogram; Paragraph 0059 for reference to the process building the initial geospatial graph; Paragraph 0061 for reference to the generated geospatial graph being stored and retrieved at a later time for display as a conventional map to a user]
While the combination of Hong, Franco, Davidson, ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’, Nguyen, and Ruddell disclose the limitations above, Hong does not disclose receive a user interface signal indicating a request to identify significant resource hubs within a selected geographic region; determine, using the global resource flow records, the localized resource records, the resource transportation data, and the transportation network image data: respective quantities of selected resources transported through a candidate hub region to a set of destination regions; derive respective baseline resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are allowed to travel through the candidate hub region; derive respective adjusted resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are not allowed to travel through the candidate hub region; in response to determining that an aggregate value of the adjusted resiliency values is smaller than an aggregate value of the baseline resiliency values.
However, Franco discloses the following:
receive a user interface signal indicating a request to identify significant resource hubs within a selected geographic region [see at least Col 48 lines 1-10 for reference to if the consumer elects to pick-up and aggregated order the OAS is selected by the consumer and if the consumer elects to have an aggregated order delivered the OAS is selected by the Product Transport Module which takes into consideration the proximity of the delivery address to each of the potential OAS’s where the orders can be aggregated for delivery to the consumer; Figure 22 and related text regarding item 2203 ‘Identify an OAS’]
determine, using the global resource flow records, the localized resource records, the resource transportation data, and the transportation network image data: respective quantities of selected resources transported through a candidate hub region to a set of destination regions [see at least Col 20 lines 23-30 for reference to the Order Aggregate Module coordinating with the operation of the Pickup and Delivery Information Module and the Product Transport Module to manage the operation of the Order Aggregation Sites] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial system of Hong to include the hub identification of Franco. Doing so would Doing so would provide an internet-based business model that supports the efficient distribution of products to a consumer, as stated by Franco (Col 2 lines 40-43).

While the combination of Hong and Franco disclose the limitations above, they do not disclose derive respective baseline resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are allowed to travel through the candidate hub region; derive respective adjusted resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are not allowed to travel through the candidate hub region; in response to determining that an aggregate value of the adjusted resiliency values is smaller than an aggregate value of the baseline resiliency values.
However, Nguyen discloses the following:
derive respective baseline resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are allowed to travel through the candidate hub region [see at least Paragraph 0203 for reference to traffic density representing a number of vehicles per time period per lane; Paragraph 0205 for reference to the saturation ratio being calculated as traffic density over the saturation rate (TD/S)] 
derive respective adjusted resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are not allowed to travel through the candidate hub region [see at least Paragraph 0205 for reference to the trend in traffic density for a road segment being determined by comparing a TD of a first time period that that of one or more subsequent time periods; Examiner notes ‘TD calculated at subsequent time periods’ to ‘adjusted resiliency values’] 
in response to determining that an aggregate value of the adjusted resiliency values is smaller than an aggregate value of the baseline resiliency values [see at least Paragraph 0205 for reference to the system determining if the TD of a lane or road continues to increase with each measurement such as TD1 < TD2 < TD3 , depending on a rate of increase , the road segment may approach saturation; Examiner notes ‘TD1’ as analogous to ‘baseline resiliency values’ and ‘TD2 and TD3’ as ‘adjusted resiliency values’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the geospatial image system of Hong to include the resiliency metrics of Nguyen. As traffic volume increases on the road segment, having an ability to reduce incoming traffic to the road segment before or as the saturation threshold is approached may be advantageous in maintaining traffic flow and keeping the degree of saturation below the saturation threshold, as stated by Nguyen (Paragraph 0393).

With respect to method claim 19 recite substantially similar limitations to those of the
system claim 13 rejected above.
Claims 14 and 20
While the combination of Hong, Franco, Davidson, ‘Status of the Nation’s Highways, Bridges, and Transit Conditions and Performance: 23rd Edition: Part III: Highway Freight Transportation – Report to Congress’, Nguyen, and Ruddell disclose the limitations above, Hong does not disclose deriving the first resiliency value of the resiliency metric for the target resource and the target region comprises using the quantities of the target resource transported to the target region via each of the set of expected transportation routes as inputs to an entropy-based economic diversity function.
Regarding Claim 14, Ruddell discloses the following:
deriving the first resiliency value of the resiliency metric for the target resource and the target region comprises using the quantities of the target resource transported to the target region via each of the set of expected transportation routes as inputs to an entropy-based economic diversity function [see at least Page 5 Paragraph 2 for reference to the use of Shannon’s Diversity Index used to estimate resilience]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the metric of Nguyen to include the entropy-based economic diversity function resiliency metric of Ruddell. Doing so would provide the foundation for benchmarking both the city’s water footprint, and that footprint’s economic values and security, and can provide the basis for a city to optimize its role in the hydro-economic system, as stated by Ruddlell (Page 2 Paragraph 3).

With respect to method claim 20 recite substantially similar limitations to those of the
system claim 14 rejected above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 20120330722 A1
Volpe et al
ADJUSTING A PROCESS FOR VISIT DETECTION BASED ON LOCATION DATA
US 20030033179 A1
Katz et al.
Method For Generating Customized Alerts Related to The Procurement, Sourcing, Strategic Sourcing And/or Sale Of One Or More Items By An Enterprise


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683